23 A.3d 412 (2011)
207 N.J. 187
In the Matter of Anthony N. PICILLO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-144 September Term 2010, 068805
Supreme Court of New Jersey.
August 2, 2011.
ORDER
This matter having been duly presented to the Court, it is ORDERED that ANTHONY N. PICILLO of WEST ORANGE, who was admitted to the bar of this State in 1991, and who was suspended from the practice of law for a period of three months, effective April 29, 2011, by Order of this Court dated March 29, 2011, be restored to the practice of law, effective immediately.